ACCEPTED
                                                                                          04-14-00667-CV
                                                                              FOURTH COURT OF APPEALS
                                                                                   SAN ANTONIO, TEXAS
                                                                                    8/19/2015 10:48:29 AM
                                                                                           KEITH HOTTLE
                                                                                                   CLERK



                         CAUSE NUMBER 04-14-667-CV
                        _____________________________     FILED IN
                                                    4th COURT OF APPEALS
                                                     SAN ANTONIO, TEXAS
                     RAMIRO AND EDNA RAMOS AND 08/19/2015 10:48:29 AM
                   FEDERICO SALAZAR, JR., APPELLANTS KEITH E. HOTTLE
                                                           Clerk
                                         V.

                         THE UNKNOWN HEIRS OF
                         TOMASA GONZALEZ AND
                      NARCISO GONZALEZ, APPELLEES
                       ____________________________

                     IN THE FOURTH COURT OF APPEALS
                            SAN ANTONIO TEXAS
                        _____________________________

                           ON APPEAL FROM THE
                              st
                       381 JUDICIAL DISTRICT COURT
                         TRIAL CAUSE NO. DC-09-559
                         HON. J. MANUEL BANALES,
                             PRESIDING JUDGE
                        ____________________________

                       THE APPELLEES’ UNOPPOSED
                    MOTION FOR AN EXTENSION OF TIME
                        TO FILE THEIR REPLY BRIEF
                     ________________________________

TO THE HONORABLE JUSTICES OF SAID COURT:

      If this Motion is required under the circumstance of this case’s present status,

the Appellees motion this Court for an Order granting them an extension of time to

file their Reply Brief in response to the Appellants’ Reply Brief and, in support

hereof, show the following:


HPLAPTOPAMD\DOCUMENTS\RRAMOS\EXTENSION3.mot                         Page 1 of 4
                                  I. APPLICABLE RULES.

      The Appellees did not find a Rule expressly-addressing whether there was a

deadline to file their Reply Brief, especially when – as the Court’s web docket shows

on the date this Motion was electronically-filed– no submission date had been set in

this case.

      In an abundance of precaution, however, they motion this Court for an Order

granting them an extension of time to file their Reply Brief to on or before 5:00 P.M.,

Friday, 21 August.

                     III. FACTS IN SUPPORT OF THIS MOTION.

      First, although the Appellants’ Reply Brief is not voluminous and principally

relied upon cases the parties cited in their original Briefs, the Appellees ask for a

chance to again look for authorities and Record references that actually or reasonably

support or rebut the Appellants’ cases’ joint and several alleged application to this

appeal’s reasoned disposition.

      Second, the undersigned is a sole practitioner who, in addition to working on

other trial and appellate projects, must do everything in this case including, and not

limited to, research, writing, making appropriate copies, sending them, etc.

      These duties also apply to his other pending projects.




HPLAPTOPAMD\DOCUMENTS\RRAMOS\EXTENSION3.mot                          Page 2 of 4
                          IV.   NUMBER OF EXTENSIONS.

      This is the Appellees’ first Motion, and barring some really strange unforeseen

event, will be the only one.

                            V. CONFERENCE WITH THE
                        APPELLANTS’ APPELLATE COUNSEL

      The undersigned conferred with Mr. Miller about his input respecting this

Motion’s allegations, and he graciously stated that the Court could be informed that

he did not oppose it.

      Based on the foregoing facts, the Appellees motion this Court for an Order

granting them an extension of time to file their Reply Brief in response to the

Appellants’ Reply Brief to on or before 5:00 P.M., Friday, 21 August.

                                            Respectfully Submitted By:


                                            ____ / JOHN A. OLSON/ ________

                                            JOHN A. OLSON
                                            Tex. Bar No. 15274750
                                            20634 Creek River
                                            San Antonio TX 78259-2084
                                            210-307-0336      Office
                                            210-402-3924      Fax
                                            jaolson_ccda@yahoo.com




HPLAPTOPAMD\DOCUMENTS\RRAMOS\EXTENSION3.mot                        Page 3 of 4
                         CERTIFICATE OF SERVICE

I hand-delivered a copy of this Unopposed Motion, etc., to the Law Offices of Mr.

Keith P. Miller and Ms. Megan C. Kucera, the Appellants’ Attorneys, on 12 August

2015.

                                          ___ /JOHN A. OLSON/ ________

                                          JOHN A. OLSON
                                          jaolson_ccda@yahoo.com




HPLAPTOPAMD\DOCUMENTS\RRAMOS\EXTENSION3.mot                     Page 4 of 4